                                                                              FILED
                              UNITED STATES DISTRICT C UR   SEP 1 3 2019
                            SOUTHERN DISTRICT OF CALI 0   IA
                                                                          CLERK, U.S. DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                            B                           DEPUTY

                                                         Case No. 19CR1193-GPC

                                       Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
 Monica Gerarda Gonzalez,


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      ofthe offense(s) as charged in the Indictment/Information:
      21 :952,960 - Importation ofMethamphetamine (Felony)




Dated:   9/13/2019
                                                    Hon. Gonzalo P. Curiel             ··
                                                    United States District Judge
